UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-54785 INTEGRITY APPLICATIONS, INC. (Exact name of registrant as specified in its charter) Delaware 98-0668934 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 102 Ha’Avoda Street P.O. Box 432 Ashkelon, Israel L3 7810301 (Address of principal executive offices) (Zip Code) 972 (8) 675-7878 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of May 13, 2014, 5,304,072 shares of the Company’s common stock, par value $0.001 per share, were outstanding. INTEGRITY APPLICATIONS, INC. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations and Comprehensive Loss 4 Statements of Changes in Stockholders’ Equity (Deficit) 5 Consolidated Statements of Cash Flows 12 Notes to Consolidated Financial Statements 14 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II - OTHER INFORMATION 24 Item 6. Exhibits 24 SIGNATURES 25 EXHIBIT INDEX 26 2 INTEGRITY APPLICATIONS, INC. (A Development Stage Company) PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Consolidated Balance Sheets US dollars (except share data) March 31, December 31, (unaudited) (audited) A S S E T S Current Assets Cash and cash equivalents Other current assets Total current assets Property and Equipment, Net Funds in Respect of Employee Rights Upon Retirement Total assets LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Credit from banking institutions - Accounts payable Other current liabilities Total current liabilities Long-Term Liabilities Long-term loans from stockholders Liability for employee rights upon retirement Warrants with down-round protection Total long-term liabilities Total liabilities Commitments and Contingent Liabilities Temporary Equity Convertible Preferred Stock of $0.001 par value ("Preferred Stock"): 10,000,000 shares authorized as of March31, 2014 and December 31, 2013, respectively; issued and outstanding 7,407 shares as of March31, 2014 and 7,417 shares as of December31, 2013 Stockholders' Deficit Common Stock of $0.001 par value ("Common Stock"): 40,000,000 shares authorized as of March31, 2014 and December31, 2013; issued and outstanding 5,304,072 shares and 5,301,693 shares as of March31, 2014 and December31, 2013, respectively Additional paid in capital Accumulated other comprehensive income Deficit accumulated during the development stage ) ) Total stockholders' deficit ) ) Total liabilities, temporary equity and stockholders’ deficit The accompanying notes are an integral part of the consolidated financial statements. 3 INTEGRITY APPLICATIONS, INC. (A Development Stage Company) Consolidated Statements of Operations and Comprehensive Loss US dollars Three month period ended March31, Cumulative period from September30, 2001 (date of inception) through March 31, 2014 (*) (unaudited) (unaudited) Research and development expenses, net Selling, marketing and general and administrative expenses Other income - - ) Operating loss Financing (income) expenses, net (**) ) Loss for the period Other comprehensive (income) loss: Foreign currency translation adjustment Comprehensive loss for the period Loss per share (Basic and Diluted) Weighted average number of shares outstanding (Basic and Diluted) (Note 3) (*) As described in Note1A, the financial statements were retroactively restated to reflect the historical financial statements of the subsidiary A.D. Integrity Applications Ltd., which merged with a subsidiary of the Company on July15, 2010, as part of a structural reorganization of the Group. (**) Includes ($145,870) relating to changes in the fair value estimate of the warrants with down-round protection and $611,060 of issuance costs allocated to the warrants with down-round protection, for the three month period ended March 31, 2014 and March 31, 2013, respectively. The accompanying notes are an integral part of the consolidated financial statements. 4 INTEGRITY APPLICATIONS, INC. (A Development Stage Company) Statements of Changes in Stockholders’ Equity (Deficit) (*) US dollars (except share data) Common Stock Accumulated Deficit Total Number of shares Amount Additional paid in capital other comprehensive income (loss) accumulated during development stage stockholders’ equity (deficit) September 30, 2001 (date of inception) 2,136,307 shares of Common Stock of par value $0.001 per share issued for cash - - Loss for the period - ) ) Other comprehensive loss - - - (5
